Citation Nr: 1026886	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a 
shrapnel wound scar of the right lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO in St. 
Paul, Minnesota, which, in relevant part, granted service 
connection for a shrapnel wound scar of the right leg, assigning 
an initial 10 percent disability rating.  During the pendency of 
the appeal, an increased evaluation from 10 percent to 20 percent 
was granted for the shrapnel wound scar by a September 2006 
rating decision.  

The Board remanded this case in August 2008.  It returns now for 
appellate consideration.

The issue of service connection for degenerative joint 
disease and chronic strain of the right knee has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The appellant's shrapnel wound scar of the right leg is deep, 
involves less than 72 square inches or 465 square centimeters, 
and is not productive of limitation of function or marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 percent 
for a shrapnel wound scar of the right leg are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for an increased initial 
rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).

Prior to initial adjudication of the appellant's claim, a letter 
dated in February 2004 fully satisfied the duty to notify 
provisions, except notice of the degree of disability and 
effective date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Corrective notice was 
provided in March 2006 and August 2008.  Although this notice was 
not sent prior to initial adjudication of the appellant's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in 2006 and 2008, he was provided ample 
opportunity to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant most 
recently in January 2010.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination most 
recently in October 2009.  The appellant has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA and the private treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2009 VA examination report is 
thorough and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial rating 
in excess of 20 percent for his shrapnel wound scar of the right 
lower leg.  For the reasons that follow, the Board concludes that 
an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

The appellant's shrapnel wound scar has been rated under 
Diagnostic Code (DC) 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  See 
38 C.F.R. § 4.118 (2009).  Under DC 7801, a 10 percent rating is 
assigned if the affected area exceeds 6 sq. in. (39 sq. cm.).  A 
20 percent evaluation will be assigned if the area exceeds 12 sq. 
in. (77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 
sq. cm.), a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 144 sq. in. (929 
sq. cm.).

The appellant's service-connected is composed of three closely 
situated scars around his right knee.  An October 2009 VA 
examination report indicates that the first measures 20 cm in 
length in a "v" shape.  A large middle area is 4 cm in length 
and 3.5 cm in width, with the continuing scar on either side 1 cm 
in width.  The other scars were measured during a June 2007 VA 
examination.  The second is a scar 4 by 1.5 cm in size.  The 
third is a circular scar 1 cm in diameter.  The total area of the 
first scar is 30 sq. cm.  The second is 6 sq. cm.  The third is 
3.14 sq. cm.  The combined total area is 39.14 sq. cm.  The June 
2007 and October 2009 VA examination reports indicate that the 
scars are deep.  

In contrast, an October 2005 VA examination report contains 
different measurements.  The first "v" shaped scar was measured 
to be five inches on each leg of the "v" and the widest part 
was about 2.25 inches.  The second and third scars were not 
noted, but a scar of the right foot was noted.  The right foot 
scar does not appear to be part of the service-connected 
disability currently before the Board.  The description of the 
"v" shaped scar is incomplete, but would be 22.5 sq. inches on 
this measurement.

The Board finds that the criteria for a rating in excess of 20 
percent have not been met.  Even using the 22.5 sq. inches for 
the "v" shaped scar, the combined area does not approach the 72 
sq. inches or 465 sq. cm. necessary for the next higher 
evaluation under DC 7801.  The criteria for a higher rating are 
not met.

The Board has also considered the application of other, 
potentially applicable DCs.  DC 7800 concerns scars of the head, 
face or neck and is clearly not applicable here.  DCs 7802, 7803, 
and 7804 rate superficial scars.  According to the June 2007 and 
October 2009 VA examination reports, the scars are deep, not 
superficial.  These DCs are also inapplicable.  

The regulation concerning scar ratings was revised in September 
2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The changes in 
the Diagnostic Codes are applicable only to those claims filed on 
and after the applicability date, October 23, 2008.  Id.  The 
appellant's claim has been pending for more than six years; thus, 
the changes are inapplicable.  The Board will not discuss the 
changes further.

The only remaining DC pertaining to scars is DC 7805, for other 
scars, which are to be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118.  

The Board remanded this claim in August 2008 in part to address 
this DC.  The evidence suggested that the appellant had muscle 
damage as a result of the shrapnel wound.  The appellant was 
evaluated at the October 2009 VA examination to determine whether 
this was the case.  The appellant was noted to have degenerative 
joint disease in the right knee and chronic strain due to 
overuse.  The examiner conducted a full examination of the right 
knee, including range of motion, ligament, instability, and 
cartilage testing.  The examiner stated that the muscle loss and 
scars forced him to work harder in that area.  The examiner 
concluded that the other knee disabilities were the result of the 
muscle damage and scars.  

The RO then considered whether the muscle loss should be service-
connected.  The muscle loss was service-connected in a January 
2010 rating decision, with an initial noncompensable rating 
assigned.  The claims file does not reflect disagreement with 
that rating.  The appellant is not presently service-connected 
for degenerative joint disease or chronic strain of the right 
knee.  As discussed in the Introduction, the Board refers that 
issue to the RO for appropriate action.  At present, the 
degenerative joint disease and chronic right knee strain are 
separate and distinct disabilities, over which the Board does not 
have jurisdiction.  

The Board finds that the appellant's shrapnel wound scars do not 
result in limitation of function of the right knee or leg.  The 
October 2005, June 2007 and October 2009 VA examination reports 
indicate that the scars are nonadherent to underlying tissue.  
The June 2007 and October 2009 VA examination reports indicate 
that the scars are numb, tender to palpation, and discolored.  
The appellant has other disabilities (e.g. degenerative joint 
disease, strain) which are productive or pain and discomfort in 
walking and standing.  The scars do not appear adherent to the 
underlying tissue.  The Board cannot find a particular 
manifestation of limitation of function which is not attributable 
to the other knee disabilities.  The numbness and tenderness on 
palpation are not enough to establish limitation of function.  
The Board concludes that the criteria for a rating under DC 7805 
are not met.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The appellant's shrapnel scar disability is not productive of 
marked interference with employment.  The appellant does not seek 
regular treatment for the scars and has not been hospitalized for 
the scars.  While the appellant did report that he has received 
cortisone injections in the right knee shortly after service 
during his VA examinations, the appellant's main problems were 
diagnosed as traumatic injury with operative residuals and mild 
muscle loss with chronic strain and subsequent degenerative 
changes at his October 2009 VA examination.  The appellant has 
been seen for the pain in his knee, but his complaints appear to 
be due to arthritis and weakness, not the scars.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 20 
percent have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial rating in excess of 20 percent for a 
shrapnel wound scar of the right lower leg is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


